Title: From Benjamin Franklin to Henry Laurens, 17 April 1784
From: Franklin, Benjamin
To: Laurens, Henry



Dear Sir,
Passy, April 17. 1784.

I have received your Favours of March 28. and April 7.— I am glad that Mr Hartley’s being luckily at Bath, sav’d you the Fatigue of a Journey to London. His Letter to you, of which you sent us a Copy, was very satisfactory. By one he has written to us, of the 9th Instant, we find that he expects to be here in a few Days.—
I have not yet had the Pleasure of seeing Mr. Bourdieu, and apprehend he is either gone back to London, or has taken some other Route, as I find on the Back of your last, “Forwarded from Dover, 10 th April by J.B.” Your Son went well from hence the Day after his Arrival here.—
I thank you much for your Remarks on the Considerations, &c. They appear to me very judicious & just, and show so extensive a Knowledge of the Subject, that I regret exceedingly your Purpose of leaving Europe before the Commercial Treaty is settled; and if the Commission for that Treaty arrives soon, as I expect it will in the Washington, I hope you will conclude to stay and see that important Business finished. The Congress, tho’ they have given you leave to return, appear by all their Letters to consider you still in their Service, and Mr Grand holds himself ready to pay the Continuance of your Salary as you shall demand it. We are none of us otherwise paid at present, for they have omitted sending us any Bills since June last. You have not mention’d to me the Name of the Author of the Considerations. Is it a Secret?—
I sympathise with you in the Loss of your Papers in America, I too having lost a great Part of mine there: But I cannot with the same Justice as you do blame the Enemy. It was my own Imprudence, in trusting them to the Care of a pretended Convert to our Cause, who after my Departure for France went over to the Enemy.

Mr Jay is preparing for his Departure, and Mr Adams is still in Holland, and likely to continue there some time, being engag’d in forming the Plan of a Treaty with another Power.—
My Grandson joins in best Wishes for your and the young Lady’s Health and Happiness, with Dear Sir, Your most obedient & most humble Servant

B. Franklin
His Excy. H. Laurens Esqr

 
Endorsed: Doctr. Franklin 17th. April 1784 Recd 26th Answd. 6 May.
